Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.
 
Response to Amendment
2.	Claims 1 and 14 have been amended, claim 15 canceled and claims 16-24 added as requested in the amendment filed on June 22, 2022. Following the amendment, claims 1-3, 6-14 and 16-24 are pending in the instant application.
3.	Claims 8 and 9 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 03, 2021.
4.	Claims 1-3, 6-7, 10-14 and 16-24 are under examination in the instant office action.
5.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
6.	Applicant’s arguments filed on June 22, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim(s) 1-3, 6-7, 10-14 and 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2009/026282, 2009 (the ‘282 document hence after). Note that specific text is cited by reference to US Patent 8,623,823 of record, which is in direct continuation with the published ‘282 document.
Claims 1-3, 6-7, 10-14 and 16-24 encompass a method of treating a neonatal patient suffering from hypoxia and cerebral asphyxia by administering to the patient a therapeutically effective amount of endothelin-B receptor agonist, specifically IRL-1620, alone or in combination with an additional agent, intravenously, in doses from 0.0002 mg/kg to 0.0005 mg/kg and at different hourly and daily intervals. The ‘282 document fully teaches the instant claimed invention, see treatment of stroke or cerebrovascular accident, which meets the limitations of hypoxia and cerebral asphyxia; by administration of IRL-1620, see abstract and the whole text; alone or in combination with a CNS stimulant caffeinol, c. 6, l. 23; by intravenous administration, c. 4, l. 37; and doses that are within the ranges recited in present claims, see c.6, l. 35-47, and similar regimes, see c.8, l. 20-33, absent evidence to the contrary (note in particular c.11, l. 61 to c.12, l. 4, which point out that the exact formulation and dosage is determined by an individual physician in view of the patient’s condition). The ‘282 document does not teach treating a neonatal patient in particular.
It would have been obvious for one of ordinary skill in the art at the time of filing of the instant patent application to treat any patient who is suffering from hypoxia and cerebral asphyxia and is in need of treatment, by protocol as fully described by the ‘282 document. There appears nothing within the ‘282 document to indicate that the treatment is intended for adults only. It would have been fully within the technical skill of an ordinary practitioner to treat a neonatal patient by the protocol described within the ‘282 document and adjust the dose and regimen of clinical administration, also as taught by the ‘282 document. The results of the same procedure would be reasonably expected to be the same, which includes repairing neuronal damage.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1-3, 6-7, 10-14 and 16-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,623,823, claims 1-18 of U.S. Patent No. 9,493,524 and claims 1-3 and 16-19 of U.S. Patent No. 10,112,981 for reasons of record in section 10 of Paper mailed on July 09, 2021 and in section 8 of Paper mailed on February 22, 2022.
Applicant argues at pp. 6-7 of the Response that, “[T]he amended claims recite, inter alia, a method of repairing neuronal damage in a neonatal patient suffering from a neuropsychiatric disorder selected from the group consisting of perinatal hypoxia and cerebral asphyxia. The Office […] has not established that a method of repairing neuronal damage in a neonatal patient according to amended claim 1 would have been obvious in view of the cited claims. The instant application teaches in paragraph [0078] that hypoxia-ischemia brain damage during the neonatal period is a factor in brain dysfunction, and that these impairments can continue through childhood and adolescence and cause dysfunction in the neuronal circuitry leading to epilepsy and neurodevelopmental disorders. Thus, the application teaches that during the neonatal period, hypoxia-ischemia brain damage may be the initial insult, but it is the resultant downstream neuronal effects that can lead to neurodevelopmental disorders”. Applicant further cites the working examples of instant specification. Applicant’s arguments have been given full consideration but found to be not persuasive for the following reasons.
Claims 1-3, 6-7, 10-14 and 16-24 encompass a method of treating a neonatal patient suffering from hypoxia and cerebral asphyxia by administering to the patient a therapeutically effective amount of endothelin-B receptor agonist, specifically IRL-1620, alone or in combination with an additional agent. Claims 1-6 of US Patent 8,623,823 encompass methods of administering the same drug to treat the same pathology, a stroke or cerebrovascular accident; claims 1-18 of US Patent 9,493,524 are directed to a method of reducing damage to a brain cell caused by lack of blood supply or lack of oxygenation to brain cell by administration of the same compound as in present claims; claims 1-3 and 16-19 of US Patent 10,112,981 encompass a method of treating a cerebrovascular accident by administration of the same compound as in present claims. The Examiner maintains that the claims of the instant patent application are directed to the same steps of administering the same product for the same clinical benefit, which would reasonably expected to produce the same effect, including repair to neuronal damage, as in claims for which patent protection has been already granted.
For reasons of record fully explained earlier and reasons above, the rejection is maintained.

Conclusion
9.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
August 18, 2022